Citation Nr: 0927470	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from October 1943 to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Board finds that additional medical development is 
required before it can adjudicate the claim for service 
connection for bilateral hearing loss.

The Veteran may be awarded service connection by showing that 
he currently has a bilateral hearing loss disability due to a 
disease or an injury incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With respect to the requirement of current disability, before 
service connection may be granted for hearing loss it must be 
of a particular level of severity, irrespective of whether it 
relates back to the Veteran's military service.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran need not have had hearing loss of this severity 
while in service, although he must currently and have 
competent evidence linking this present hearing loss to his 
military service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The record shows the Veteran was awarded the Bronze Star 
Medal for his participation in combat during World War II.  
This is significant because it therefore must be presumed 
that he was exposed to excessively loud noise during his 
service in that capacity, absent evidence to the contrary, 
which there is none.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

But even conceding the Veteran sustained acoustic trauma 
during service in combat, he still has to have evidence 
confirming he has sufficient hearing loss to satisfy the 
threshold requirements of § 3.385 to be considered an actual 
disability and have competent evidence linking this current 
disability to that acoustic trauma in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But based on the medical and other evidence on file, it is 
unclear whether the Veteran has a current bilateral hearing 
loss disability according to VA standards.  A May 2005 VA 
audiological evaluation report initially lists threshold 
scores that are indeed consistent with a hearing loss 
disability.  Testing in the left ear revealed a 50-decibel 
loss at the 500 Hz level, a 35-decibel loss at the 1000 Hz 
level, 
a 50-decibel loss at the 2000 Hz level, a 70-decibel loss at 
the 3000 Hz level, and a 90-decibel loss at the 4000 Hz 
level, for an average decibel loss of 61.



Testing in the right ear revealed a 45-decibel loss at the 
500 Hz level, a 30-decibel loss at the 1000 Hz level, a 55-
decibel loss at the 2000 Hz level, a 90-decibel loss at the 
3000 Hz level, and a 100-decibel loss at the 4000 Hz level, 
for an average decibel loss of 69.  Clearly, these findings 
show sufficient hearing loss in each ear to be considered a 
disability according to § 3.385.

The evaluating VA audiologist, however, provided conflicting 
information concerning the validity and reliability of these 
findings.  He initially stated that "the final thresholds 
recorded today are likely close to actual thresholds. . . ."  
But he then added that he "cannot confirm response 
reliability with 5dB as normally required.  Therefore, 
results are considered too inconsistent to be appropriate for 
adjudication purposes."  And after the Veteran reported that 
he had contracted Lyme disease two years earlier, this 
audiologist commented that "Lyme disease is an issue since 
there is at least one report in the literature liking Lyme 
disease and hearing loss."  

When, as here, there are inconsistencies in the findings of 
the VA examiner, it is incumbent upon the Board to deem the 
examination inadequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  This, in turn, means the Veteran should be provided 
another VA audiological evaluation to determine whether he 
currently has a bilateral hearing loss disability according 
to the requirements of § 3.385 and, if he does, for an 
opinion on whether this current disability is attributable to 
his presumed exposure to acoustic trauma during his combat in 
World War II.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  This additional development of his claim is 
especially required since his service treatment records are 
no longer available because they were apparently destroyed 
while in the government's possession.  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (holding that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision ....").



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
audiological examination to determine 
whether he has sufficient bilateral 
hearing loss to be considered a 
disability according to the standards of 
38 C.F.R. § 3.385.  Assuming he does, an 
opinion is also needed as to whether it 
is at least as likely as not (i.e., 50 
percent or more probable) this current 
hearing loss disability is the result of 
his presumed acoustic trauma during his 
combat service in World War II or, 
instead, more likely the result of other 
unrelated factors - including 
Lyme disease and/or his advanced age.

The designated examiner must review the 
claims file for the pertinent medical and 
other history, including a complete copy 
of this remand, and must discuss the 
rationale of the opinion, whether 
favorable or unfavorable. 

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



